Kupferman, J. P., and Kassal, J.,
concur in the result only, in a memorandum by Kupferman, J. P., as follows: I concur in the result for affirmance, which denies the petitioner-appellant’s application for a judgment enjoining the respondents. However, I concur for a different reason. I The court at Special Term denied the petition and granted the cross motion to dismiss the petition on the ground that the petitioner had no standing. As a trade association acting on behalf of its members the petitioner has standing. (See Matter of National Elevator Ind. v New York State Tax Comm., 49 NY2d 538.) Moreover, in its contention that the directive by the Commissioner of the New York City Department of Buildings is superseding a directive of the fire commissioner with respect to fire standpipes having previously been required to be installed by licensed master plumbers, and now to be installed, as well, by “a Mechanical, Sprinkler or Steam-fitter Contractor”, the petitioner acts on behalf of the public. II Nonetheless, I would affirm simply because there has been no showing of danger to the public in the new directive.